Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


DETAILED ACTION


Response to Amendment

This office action is in response to the amendment filed on 05/27/2022.  Claim 17 is canceled.  Claims 19-22 are added. Claims 1-16 and 18-22 are pending in the instant application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 6, 7, 15 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Dao (US 20190253917, support in provisional application, 62/631113) in view of Lee et al (EP 3355644 A1, “Lee”).

	Re claims 1, 15 and 19, Dao discloses a network node (AMF) receiving a service request for requesting a communication for a user equipment (UE), the service request including information identifying a service type associated with the requested communication (paragraph [0234]); and determining whether to reject the service request based on the service type associated with the requested communication (paragraph [0240), but fails to disclose the service request indicating a non-emergency service type is delay tolerant. However, Lee discloses rejecting the service request for a non-emergency service type that is delay tolerant (table 1 on page 9). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Dao with Lee for the benefit of providing prioritized service access based on service request type. Dao implicitly discloses the AMF comprising a transceiver (figure 1, element 110) and a controller (figure 1, element 106).
	Re claims 6 and 20, Dao discloses the service type indicates at least one of: a service type different to a service type associated with the UE; a delay tolerant service; a non-delay tolerant service; a low priority service; and background data access (paragraph [0240]).
	Re claim 7, Dao discloses the network node comprises at least one of: an Access and Mobility Function(AMF) (paragraph [0234]); and a Mobility Management Entity (MME).
	Re claim 21, Dao discloses all of the limitations of the base claim, but fails to disclose receiving a further service request for requesting a further communication with the same UE, the further service request including information indicating whether a further non-emergency service type associated with the further communication is delay tolerant, wherein the service request indicates that the service type is delay tolerant, and the further service request indicates that the further service type is not delay tolerant. However, Lee discloses receiving service request including information indicating whether a further non-emergency service type associated with the further communication is delay tolerant, wherein the service request indicates that the service type is delay tolerant, and the further service request indicates that the further service type is not delay tolerant (table 1 on page 9). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Dao with Lee for the benefit of providing prioritized service access based on service request type.
	
Claims 2-5, 9, 10, 16 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Dao in view of Lee and further in view of Kim et al (US 20150249900, “Kim”).
		Re claims 2, 9 and 16, the modified system of Dao discloses rejecting the service request for a non-emergency service type that is delay tolerant (table 1 on page 9), but fails to disclose sending/receiving a message to the UE/from the network node. However, Kim discloses a MME sending a service reject message to the UE including a back-off timer (paragraph [0190]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Dao with Kim for the benefit of providing efficient utilization of network resources by not allowing an access reattempt until a duration expires. Dao implicitly discloses the UE comprising a transceiver (figure 1, element 110) and a controller (figure 1, element 106).
	Re claims 3 and 4, Dao discloses all of the limitations of the base claim, but fails to disclose sending, to the UE, information identifying a back-off timer in a service accept message or reject message for the service type. However, Kim discloses transmitting reject message including a back-off timer (paragraph [0190]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Dao with Kim for the benefit of providing efficient utilization of network resources by not allowing an access reattempt until a duration expires.
	Re claim 5, Dao discloses all of the limitations of the base claim, but fails to disclose wherein the determining whether to reject the service request is further based on whether or not the network node is in a congestion / pre-congestion state, and wherein the service request is rejected in a case that the information indicates that the service type is delay tolerant and the network node is in a congestion / pre-congestion state. However, Lee discloses a non-emergency service type is delay tolerant (table 1 on page 9) and Kim discloses rejecting the service request based on the network node is in a congestion state (paragraph [0179]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the system of Dao with Lee and Kim for the benefit of providing reliable data communication by rejecting service request in case of network congestion and providing prioritized service access based on service request type.
	Re claim 10, Dao discloses all of the limitations of the base claim, but fails to disclose the UE comprises a Cellular Internet of Things (CIoT) UE and/or a MTC UE. However, Kim discloses the UE comprises a MTC UE (paragraph [0146]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the system of Dao with Kim so that a UE would be a MTC UE serving for a specific purpose having a communication function through a core network.
	Re claim 22, the modified system of Dao implicitly discloses the UE writes the information indicating whether the service type is delay tolerant in a service type field of the service request (lines 41-49 on page 8).
		
Claims 8, 11-14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Dao in view of Lee and further in view of Zhang et al (EP 3413628 B1, “Zhang”).
	Re claim 8, Dao discloses all of the limitations of the base claim, but fails to disclose the network node comprises a base station and obtaining, from another network node, information identifying a congestion / pre-congestion state for the service type. However, Zhang discloses MME (another base station) sending an overload start message (identifying a congestion/pre-congestion state) to a base station to instruct the base station to allow a terminal device to establish connections for some types of services (paragraph [0004]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the system of Dao with Zhang for the benefit of providing reliable data communication and improving network resource utilization by receiving instruction of MME for rejecting service request in case of network congestion.
	Re claims 11, 13 and 18, Dao discloses a network node (AMF) receiving a service request for requesting a communication for a user equipment (UE), the service request including information identifying a service type associated with the requested communication (paragraph [0234]); and determining whether to reject the service request based on the service type associated with the requested communication (paragraph [0240), but fails to disclose the service request indicating a non-emergency service type is delay tolerant. However, Lee discloses a non-emergency service type is delay tolerant (table 1 on page 9). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Dao with Lee for the benefit of providing prioritized service access based on service request type. Dao implicitly discloses the AMF comprising a transceiver (figure 1, element 110) and a controller (figure 1, element 106). Dao fails to disclose sending, to a node of a (radio) access network, as a result of a determination that the network node is operating in the congestion / pre-congestion state, a message for activating overload control, the message including information identifying the  service type for which the overload control is applicable. However, Zhang discloses sending, to a node of a (radio) access network (an access network device, figure 4, element 140), as a result of a determination that the network node is operating in the congestion / pre-congestion state, a message for activating overload control (figure 4, step 401), the message including information identifying at least one service type for which the overload control is applicable receiving an overload start message sent by an MME (figure 4, step 403). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Dao with Zhang for the benefit of providing reliable data communication and improving network resource utilization by rejecting service request in case of network congestion. Zhang implicitly discloses the MME and the access network device comprising a transceiver (figure 14, elements 1410 and 1430) and a controller (figure 14, element 1420).
	Re claim 12, the modified system of Dao discloses the information identifies that the service type is at least one of: delay tolerant services (table 1 on page 9 of Lee); low priority services; and background data access (paragraph [0060] of Zhang).
	Re claim 14, Dao discloses all of the limitations of the base claim, but fails to disclose applying overload control is further based on whether or not the network node is in a congestion / pre-congestion state, and wherein the overload control is applied in a case that the information indicates that the at least one service type is delay tolerant and the network node is in the congestion / pre-congestion state. However, Zhang discloses sending, to a node of a (radio) access network (an access network device, figure 4, element 140), as a result of a determination that the network node is operating in the congestion / pre-congestion state, a message for activating overload control (figure 4, step 401), the message including information identifying at least one service type for which the overload control is applicable receiving an overload start message sent by an MME (figure 4, step 403) and Lee discloses a non-emergency service type is delay tolerant (table 1 on page 9). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the system of Dao with Zhang and Lee for the benefit of providing prioritized service access based on service request type by rejecting service request in case of network congestion.

Response to Arguments 
Applicant's arguments with respect to claims have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hong Cho whose telephone number is 571-272-3087.  The examiner can normally be reached on Mon-Fri during 8 am to 4 pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/HONG S CHO/
Primary Examiner, Art Unit 2467